June 1, 2015 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. Supplement to Summary Prospectus and Statutory Prospectus dated April 1, 2015 The following changes will take effect on September 1, 2015 The fund will change its name to "General New Jersey Municipal Money Market Fund, Inc." The fund's shares will be designated as Class A. The change to the name of the fund and the designation of its shares will have no effect on fund shareholders or their fund accounts, other than to reflect the fund's new name and share designation. ***** Supplement to Current Statement of Additional Information The following changes will take effect on September 1, 2015 The fund will change its name to "General New Jersey Municipal Money Market Fund, Inc." The fund's shares will be designated as Class A.
